                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

UNITED STATES OF AMERICA
                                              )        No. 4:19-CR-15
       v.
                                              )        JUDGE MCDONOUGH
HARRISON YANG

                                       PLEA AGREEMENT

       The United States of America, by the United States Attorney for the Eastern District of

Tennessee, and the defendant, Harrison Yang, and the defendant's attorney, William Ramsey, have

agreed upon the following:

        I.     The defendant will plead guilty to the following count in the indictment:

               a)     Count 1, making a false statement relating to a health care matter, in violation

of Title 18, United States Code, Section 1035(a)(2).

       The punishment for this offense is as follows: not more than five years imprisonment; a fine

of not more than $250,000; a term of supervised release of not more than 3 years; a special

assessment of $100; and a restitution payment of $61.59.

       2.      In consideration of the defendant's guilty plea, the United States agrees to move the

Court at the time of sentencing to dismiss the remaining count against the defendant in this

indictment. The United States also agrees not to further prosecute the defendant in the Eastern

District of Tennessee for any other non-tax criminal offenses committed by the defendant that are

related to the charges contained in the indictment in this case and that are known to the United

States Attorney's Office for the Eastern District of Tennessee and the Fraud Section of the Criminal

Division of the United States Department of Justice at the time this plea agreement is signed by both




Case 4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Page 1 of 8 PageID #: 33
 parties. The United States further agrees to recommend a sentence at the low end of the applicable

sentencing guidelines range.

        3.     The defendant has read the indictment, discussed the charges and possible defenses

with defense counsel, and understands the crime(s) charged. Specifically, the elements of the

offense are as follows:

               a.      The defendant made a materially false, fictitious, or fraudulent statement or

                       representation.

               b.      In connection with the delivery of or payment for health care benefits, items,

                       or services involving a health care benefit program.

               c.      the defendant did so knowingly and willfully.

       4.      In support of the defendant's guilty plea, the defendant agrees and stipulates to the

following facts, which satisfy the offense elements. These are the facts submitted for purposes of

the defendant's guilty plea. They do not necessarily constitute all of the facts in the case. Other

facts may be relevant to sentencing. Both the defendant and the United States retain the right to

present additional facts to the Court to ensure a fair and appropriate sentence in this case. The

TennCare recipient identified in count one of the indictment, S.H., was a patient of the defendant, at

a clinic he owned and operated in the Eastern District of Tennessee. TennCare is a health care

benefit program, as defined in Title 18, United States Code, Section 24(b). On the date listed in the

indictment, the defendant knowingly and willfully wrote an opioid prescription for medication that

were not medically indicated for this patient. Had TennCare known that these prescriptions were

not medically indicated, it would not have reimbursed the cost of the prescription. Therefore, the

prescriptions written by the defendant resulted in a claim being submitted to TennCare in the

amount of $61.59.



                                                  2

Case 4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Page 2 of 8 PageID #: 34
        5.      The defendant is pleading guilty because the defendant is in fact guilty.

The defendant understands that, by pleading guilty, the defendant is giving up several rights,

 including:

               a)      the right to plead not guilty;

                b)     the right to a speedy and public trial by jury;

               c)      the right to assistance of counsel at trial;

               d)      the right to be presumed innocent and to have the burden of proof placed on

 the United States to prove the defendant guilty beyond a reasonable doubt;

               e)      the right to confront and cross-examine witnesses against the defendant;

                0      the right to testify on one's own behalf, to present evidence in opposition to

 the charges, and to compel the attendance of witnesses; and

                g)     the right not to testify and to have that choice not used against the defendant.

        6.      The parties agree that the appropriate disposition of this case would be the following

 as to each count:

                a)     The Court may impose any lawful term(s) of imprisonment, any lawful

 fine(s), and any lawful term(s) of supervised release up to the statutory maximum(s). Both the

 defendant and the government also agree to recommend that the defendant be prohibited from

 prescribing Schedule II controlled substances as a condition of the defendant's supervised release.

                b)      The Court will impose special assessment fees as required by law; and

                c)      The Court may order forfeiture as applicable and restitution as appropriate.

 No promises have been made by any representative of the United States to the defendant as to what

 the sentence will be in this case. Any estimates or predictions made to the defendant by defense

 counsel or any other person regarding any potential sentence in this case are not binding on the


                                                     3

Case 4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Page 3 of 8 PageID #: 35
                                                                                               ot •24 it
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant's

guilty plea(s). However, both the government and defense believe that the Guidelines calculation

will result in a non-custodial sentence. The defendant understands that the sentence in this case will

be determined by the Court after it receives the presentence investigation report from the United

States Probation Office and any information presented by the parties. The defendant acknowledges

that the sentencing determination will be based upon the entire scope of the defendant's criminal

conduct, the defendant's criminal history, and pursuant to other factors and guidelines as set forth in

the Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

       7.      Given the defendant's agreement to plead guilty, the United States will not oppose a

two-level reduction for acceptance of responsibility under the provisions of Section 3E1.1(a) of the

Sentencing Guidelines. Further, if the defendant's offense level is 16 or greater, and the defendant

is awarded the two-level reduction pursuant to Section 3E1.1(a), the United States agrees to move,

at or before the time of sentencing, the Court to decrease the offense level by one additional level

pursuant to Section 3E1.1(b) of the Sentencing Guidelines. Should the defendant engage in any

conduct or make any statements that are inconsistent with accepting responsibility for the

defendant's offense(s), including violations of conditions of release or the commission of any

additional offense(s) prior to sentencing, the United States will be free to decline to make such

motion, to withdraw that motion if already made, and to recommend to the Court that the defendant

not receive any reduction for acceptance of responsibility under Section 3E1.1 of the Sentencing

Guidelines.

       8.      The defendant agrees to pay the special assessment in this case prior to sentencing.

       9.      The defendant agrees that the Court shall order restitution, pursuant to any applicable

provision of law, for any loss caused to: (1) the victim of any offense charged in this case



                                                  4

Case 4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Page 4 of 8 PageID #: 36
(including dismissed counts); and (2) the victim of any criminal activity that was part of the same

course of conduct or common scheme or plan as the defendant's charged offense(s). The defendant

agrees, pursuant to 18 U.S.C. § 3663(a)(3), that the order of restitution will be in the amount of

$61.59.

        10.     Financial Obligations. The defendant agrees to pay all fines and restitution imposed

by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution

amount(s) shall be considered due and payable immediately. If the defendant cannot pay the full

amount immediately and is placed in custody or under the supervision of the Probation Office at any

time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the

authority to establish payment schedules to ensure payment of the fine and/or restitution. The

defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by

the Court by set-off of federal payments, execution on non-exempt property, and any other means

the United States deems appropriate. The defendant and counsel also agree that the defendant may

be contacted post-judgment regarding the collection of any financial obligation imposed by the

Court without notifying the defendant's counsel and outside the presence of the defendant's counsel.

In order to facilitate the collection of financial obligations to be imposed with this prosecution, the

defendant agrees to disclose fully all assets in which the defendant has any interest or over which

 the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or

other third party. In furtherance of this agreement, the defendant additionally agrees to the

 following specific terms and conditions:

                a)      If so requested by the United States, the defendant will promptly submit a

 completed financial statement to the U.S. Attorney's Office, in a form it provides and as it directs.




Case 4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Page 5 of 8 PageID #: 37
The defendant promises that such financial statement and disclosures will be complete, accurate,

and truthful.

                b)     The defendant expressly authorizes the U.S. Attorney's Office to obtain a

credit report on the defendant in order to evaluate the defendant's ability to satisfy any financial

obligation imposed by the Court.

                c)     If so requested by the United States, the defendant will promptly execute

authorizations on forms provided by the U.S. Attorney's Office to permit the U.S. Attorney's Office

to obtain financial and tax records of the defendant.

        11.     The defendant acknowledges that the principal benefits to the United States of a plea

agreement include the conservation of limited government resources and bringing a certain end to

the case. Accordingly, in consideration of the concessions made by the United States in this

agreement and as a further demonstration of the defendant's acceptance of responsibility for the

offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the

following: The defendant will not, whether directly or by a representative, request or receive from

any department or agency of the United States any records pertaining to the investigation or

prosecution of this case, including, without limitation, any records that may be sought under the

Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974, 5 U.S.C. Section

552a.

        12.     This plea agreement becomes effective once it is signed by the parties and is not

contingent on the defendant's entry of a guilty plea. If the United States violates the terms of this

plea agreement, the defendant will have the right to withdraw from this agreement. If the defendant

violates the terms of this plea agreement in any way (including but not limited to failing to enter

guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any



                                                   6

Case 4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Page 6 of 8 PageID #: 38
court order or any local, state or federal law pending the resolution of this case), then the United

States will have the right to void any or all parts of the agreement and may also enforce whatever

parts of the agreement it chooses. In addition, the United States may prosecute the defendant for

any and all federal crimes that the defendant committed related to this case, including any charges

that were dismissed and any other charges which the United States agreed not to pursue. The

defendant expressly waives any statute of limitations defense and any constitutional or speedy trial

or double jeopardy defense to such a prosecution. The defendant also understands that a violation of

this plea agreement by the defendant does not entitle the defendant to withdraw the defendant's

guilty plea(s) in this case.

        13.     The United States will file a supplement in this case, as required in every case by the

Local Rules of the United States District Court for the Eastern District of Tennessee, even though

there may or may not be any additional terms. If additional terms are included in the supplement,

they are hereby fully incorporated herein.

        14.     This plea agreement and supplement constitute the full and complete agreement and

understanding between the parties concerning the defendant's guilty plea to the above-referenced

charge(s), and there are no other agreements, promises, undertakings, or understandings between the

defendant and the United States. The parties understand and agree that the terms of this plea

agreement can be modified only in writing signed by all of the parties and that any and all other

promises, representations, and statements whether made before, contemporaneous with, or after this

agreement, are null and void.




                                                   7

Case 4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Page 7 of 8 PageID #: 39
                                         J. DOUGLAS OVERBEY
                                         UNITED. STATES ATTORNEY


                                   By:
                                         Anne-Marie Svolto
                                         Assistant United States Attorney

                                         Joseph Beemsterboer
                                         Deputy Chief
                                         Criminal Division, Fraud Section

7—                                 By:
Date                                     Louis Manzo
                                         Trial Attorney
                                         Fraud Section, Criminal Division
                                         U.S. Department of Justice




Date                                     Harrison Yang. NEI/
                                         Defendant




       7-)q
Date                                     William I. Ramsey
                                         Attorney for the Defendant




Case 4:19-cr-00015-TRM-SKL Document 13 Filed 07/29/19 Page 8 of 8 PageID #: 40
